           Case 5:18-cv-00027-F Document 26 Filed 04/10/19 Page 1 of 2



                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA

KENNY HOLMES FLOORING
SERVICE, LLC,

              Plaintiff,

v.                                                     Case No. 18-cv-27-F

PEERLESS INSURANCE COMPANY,

              Defendant.


            JOINT STIPULATION OF DISMISSAL WITH PREJUDICE


       Pursuant to FED. R. CIV. P. 41(a)(1)(A)(ii), Plaintiff Kenny Holmes Flooring

Service, LLC ("Plaintiff"), by and through its counsel of record Michael D. McGrew,

Robin D. McGrew, and Matthew M. McGrew, and Defendant Peerless Insurance

Company, by and through its counsel of record, William W. O'Connor, Jerrick L. Irby, and

Margo E. Shipley of Hall, Estill, Hardwick, Gable, Golden, & Nelson, P.C., hereby

stipulate to a dismissal with prejudice of all of Plaintiff's claims and causes of action in the

above-styled and numbered case, each party to bear their own attorneys' fees and costs.
              Case 5:18-cv-00027-F Document 26 Filed 04/10/19 Page 2 of 2



                                         Respectfully submitted,

                                         HALL, ESTILL, HARDWICK, GABLE,
                                         GOLDEN & NELSON, P.C.

                                  By:    s/William W. O’Connor
                                         William W. O’Connor, OBA No. 13200
                                         Jerrick L. Irby, OBA No. 30876
                                         Margo E. Shipley, OBA No. 32118
                                         320 South Boston Avenue, Suite 200
                                         Tulsa, OK 74103-3706
                                         Telephone: (918) 594-0400
                                         Facsimile: (918) 594-0505
                                         Email: boconnor@hallestill.com
                                         Email: jirby@hallestill.com
                                         Email: mshipley@hallestill.com

                                         ATTORNEYS FOR DEFENDANT,
                                         PEERLESS INSURANCE COMPANY


                                        -and-

                                        McGREW, McGREW & ASSOCIATES, P.C.

                                        s/Michael D. McGrew*
                                        Michael D. McGrew, OBA No. 13167
                                        Robin D. McGrew, OBA No. 16015
                                        Matthew M. McGrew, OBA No. 32065
                                        400 North Walker, Suite 115
                                        Oklahoma City, OK 73102
                                        Telephone: (405) 235-9909
                                        Facsimile: (405) 235-9929
                                        Email: mcgrewslaw@yahoo.com

                                        ATTORNEYS FOR PLAINTIFF


* Signed by filing attorney with permission of Plaintiff's attorneys.

3943857.1:003439:00032




                                                2
